Citation Nr: 0021998	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  99-00 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than April 29, 
1996, for the establishment of service connection for a back 
disability.

2.  Entitlement to an original rating greater than 40 percent 
for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which established entitlement to service 
connection for a back disability, assigned a 40 percent 
original disability rating for that back disability, and 
assigned an effective date of April 29, 1996, for the 
establishment of service connection for the back disability.

The veteran's claim of entitlement to an increased rating for 
a back disability is addressed in the remand attached to this 
decision.  New evidence pertinent to that claim has been 
submitted to the Board without a waiver of consideration by 
the RO and that claim must be remanded for review and 
preparation of a supplemental statement of the case.  
38 C.F.R. § 20.1304(c) (1999).  The Board finds that the new 
evidence submitted is not pertinent to the veteran's claim of 
entitlement to an earlier effective date for the 
establishment of service connection for a back disability and 
a decision on that claim follows.


FINDINGS OF FACT

1.  The veteran submitted a VA Form 21-526, Veteran's 
Application for Compensation or Pension, which was received 
by VA on April 25, 1996.

2.  There is no evidence of record which demonstrates that 
any claim of entitlement to service connection for a back 
disability was received by VA prior to April 25, 1996.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of April 
25, 1996, for the establishment of entitlement to service 
connection for a back disability are met.  38 U.S.C.A. 
§§ 1110, 5110 (West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the criteria for entitlement to an 
effective date earlier than April 29, 1996, for the 
establishment of service connection for a back disability are 
met.  After a review of the record, the Board finds that the 
veteran's contentions are supported by the evidence, and that 
an earlier effective date of April 25, 1996, is granted for 
the establishment of entitlement to service connection for a 
back disability.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400 (1999).

For disability compensation based on direct service 
connection the effective date shall be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise the effective date shall be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (1999).

Where new and material evidence is received within the appeal 
period or prior to appellate decision, the effective date 
will be as though the former decision had not been rendered.  
Where new and material evidence is received after a final 
disallowance, the effective date shall be the date of receipt 
of the new claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q) (1999).

In this case, the veteran's claims folder was lost and a 
rebuilt claims folder was established containing evidence 
submitted by the veteran subsequent to June 5, 1996.  
Subsequently discovered evidence includes a VA Form 21-526, 
Veteran's Application for Compensation or Pension, which was 
received by VA on April 25, 1996.  However, there is no 
evidence of record which demonstrates that any claim of 
entitlement to service connection for a back disability was 
received by VA prior to April 25, 1996.

The veteran argues that he originally filed a claim shortly 
after separating from service in June 1977 which resulted in 
a denial.  He produces a form possibly from a VA Outpatient 
Clinic which recites that service connection for low back 
strain had been denied by means of a May 23, 1978, rating 
decision.  However, that rating decision is not of record.

The veteran's claim of entitlement to service connection for 
a back disability was before the Board in January 1998.  At 
that time, the veteran had perfected an appeal on the issue 
of whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.  The RO had relied upon the note referencing 
a May 1978 denial in finding that the veteran's claim had 
been previously denied.  However, the Board found that the 
evidence of record did not show that the veteran was notified 
of that denial or informed of his appeal rights and thus the 
record did not show any previous final denial and that the 
veteran's claim should be considered as a claim of 
entitlement to service connection, not on the basis of 
whether new and material evidence had been submitted to 
reopen a previously denied claim.

The veteran later established entitlement to service 
connection for a back disability by means of a June 1998 
rating decision which assigned the disability a 40 percent 
rating and assigned an effective date of April 29, 1996, for 
the grant.  That effective date is the subject of this 
appeal.

The Board finds that the evidence of record does not support 
an effective date earlier than April 25, 1996.  The RO 
originally established the effective date of April 29, 1996, 
based upon a rubber stamp on the veteran's original claim 
form.  However, closer inspection of that form reveals an 
earlier rubber stamp reflecting a date received of April 25, 
1996.

The Board has examined the record on appeal and finds that 
there was no claim of entitlement to service connection for a 
back disability of record prior to that claim received on 
April 25, 1996.  The veteran argues that if the purported May 
1978 denial of the veteran's claim is not final, then his 
claim which originally resulted in that rating decision 
should be his original claim and should be used to establish 
his effective date.  He feels that as that purported claim 
was submitted within one year following his separation from 
service, service connection should be established the day 
following his separation from service.

However, the Board finds that such a claim is speculative and 
does not rely on the evidence currently of record before the 
Board.  If the claim which resulted in the purported May 1978 
denial were of record, then the May 1978 denial itself would 
most likely also be of record as well as the veteran's 
notification thereof and an explanation of his appeal rights.  
If that were the case, then the April 1996 claim which 
resulted in establishment of service connection would have 
been a claim to reopen a previously denied claim and the 
effective date would still be April 25, 1996.  38 C.F.R. 
§ 3.400(q) (1999).  The record before the Board simply does 
not reflect a claim of entitlement to benefits which was 
received by VA prior to April 25, 1996.  Therefore, the Board 
finds that the proper effective date is the date of receipt 
of the veteran's claim, April 25, 1996.

Accordingly, the Board finds that the criteria for 
entitlement to an effective date of April 25, 1996, for the 
establishment of entitlement to service connection for a back 
disability are met and an effective date of April 25, 1996, 
but not earlier, is granted.  38 U.S.C.A. §§ 1110, 5110 (West 
1991); 38 C.F.R. § 3.400 (1999).


ORDER

Entitlement to an effective date of April 25, 1996, but not 
earlier, for the establishment of service connection for a 
back disability is granted.


REMAND

The regulations provide that any pertinent evidence submitted 
by the appellant or representative which is accepted by the 
Board must be referred to the agency of original jurisdiction 
for review and preparation of a supplemental statement of the 
case unless this procedural right is waived in writing or 
formally on record at a hearing by the appellant or 
representative or unless the Board determines that the 
benefit, or benefits, to which the evidence relates may be 
allowed on appeal without such referral.  38 C.F.R. 
§ 20.1304(c) (1999).

The veteran has submitted medical records relating to the 
current treatment of his back disability.  Those records were 
received at the Board on May 24, 2000.  The veteran has not 
provided a waiver of RO consideration for those records.  
Therefore, the Board finds that those records pertain to the 
veteran's claim of entitlement to an increased rating for a 
back disability and must be remanded to the RO for review and 
issuance of a supplemental statement of the case.

Accordingly, this case is REMANDED for the following:

The RO should review the issue on appeal 
of entitlement to an increased rating for 
a back disability.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The purpose of this REMAND is to ensure compliance with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim.  The veteran 
is hereby informed that failure to cooperate with any 
requested development may have an adverse effect upon his 
claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 


- 5 -


